Exhibit 10.30

 

TENTH AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Tenth Amendment to the Master Transaction Agreement (this “Amendment”),
dated as of May 15, 2009 (the “Amendment Date”), by and among MXEnergy Inc., a
Delaware corporation (the “Counterparty”), MXEnergy Holdings Inc. (the “Parent”)
and certain Subsidiaries thereof, as guarantors (collectively, the
“Guarantors”), and Société Générale, as hedge provider (the “Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to each of (i) the Master Transaction Agreement,
dated as of August 1, 2006 (as amended by (A) the First Amendment to Master
Transaction Agreement dated as of April 6, 2007, (B) the Second Amendment to
Master Transaction Agreement dated as of December 17, 2007, (C) the Third
Amendment to Master Transaction Agreement dated as of May 12, 2008, (D) the
Fourth Amendment to Master Transaction Agreement dated as of July 31, 2008,
(E) the Fifth Amendment to Master Transaction Agreement dated as of
September 30, 2008, (F) the Sixth Amendment to Master Transaction Agreement
dated as of November 4, 2008, (G) the Seventh Amendment to Master Transaction
Agreement dated as of November 7, 2008,  (H) the Eighth Amendment to Master
Transaction Agreement dated as of November 17, 2008 and (I) the Ninth Amendment
to Master Transaction Agreement dated as of March 16, 2009  (the “Ninth
Amendment”) (the original Master Transaction Agreement, as amended through the
Ninth Amendment, being herein referred to as the “Master Transaction
Agreement”), among the Counterparty, the Guarantors and the Hedge Provider,
(ii) the ISDA Master Agreement (as defined in the Master Transaction Agreement
and amended to date), and (iii) the Credit Agreement (as defined in the Master
Transaction Agreement and amended to date);

 

B.            The Counterparty and the Guarantors have requested that the
Counterparty amend the Master Transaction Agreement;

 

C.            The Hedge Provider is willing to amend the Master Transaction
Agreement on the terms and conditions set forth herein; and

 

D.            The Hedge Provider and the Counterparty have agreed to certain
other matters relating to the foregoing as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Unless otherwise specifically provided
herein, capitalized terms used but not defined herein shall have the meanings
specified in the Master Transaction Agreement, the ISDA Master Agreement or the
Credit Agreement (as applicable).

 

Section 2.               Amendments to Master Transaction Agreement.  The Master
Transaction Agreement is hereby amended, effective as of the Amendment Date, as
follows:

 

1

--------------------------------------------------------------------------------


 

(a)           The fourth paragraph of the definition of “Milestone” is hereby
amended and restated in its entirety as follows:

 

(iv) May 29, 2009, the Borrowers shall deliver to the Hedge Counterparty, the
Administrative Agent and the Lenders an executed contract for a Liquidity Event
acceptable to all of such parties that does not contemplate any financing from
any of the Revolving Lenders (excluding any Revolving Lender that separately
agrees to participate in any such financing of a Liquidity Event); and

 

(b)   Section 2.06(a) of the Master Transaction Agreement is hereby amended to
allow new Natural Gas Hedging Transactions to be entered into after May 29, 2009
only if the Counterparty or any successor to the existing Counterparty, on such
date, is acceptable to the Hedge Provider in its sole discretion.

 

Section 3.               Conditions to Effectiveness.  This Amendment shall be
effective on the date when the Hedge Provider shall have received each of the
following, in form and substance satisfactory to the Hedge Provider (such date,
the “Amendment Effective Date”):

 

(a)           counterparts of this Amendment, duly executed and delivered by the
Counterparty and the Guarantors;

 

(b)           evidence of corporate authority satisfactory to the Hedge
Provider, which may include an opinion of outside counsel, regarding the
authority of Counterparty and all Guarantors to execute and deliver this
Amendment and to fulfill their respective obligations hereunder;

 

(c)           evidence satisfactory to the Hedge Provider of any and all third
party consents required in connection with this Amendment; and

 

(d)           a copy of a fully executed waiver to the Credit Agreement in
regards to the May 15, 2009 Milestone;

 

Section 4.               Representations and Warranties.  Each Transaction Party
hereby jointly and severally represents and warrants to the Hedge Provider that,
as of the Amendment Date and as of the Amendment Effective Date:

 

(a)           all representations and warranties of such Transaction Party
contained in the Master Transaction Agreement and any other Transaction Document
are true and correct in all material respects with the same effect as if such
representations and warranties had been made on the Amendment Date (it being
understood and agreed that any representation which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date);

 

(b)           no Specified Event, and no Event of Default, Termination Event or
Third Party Hedge Agreement Specified Event on the part of any Transaction
Party, has occurred and is continuing;

 

2

--------------------------------------------------------------------------------


 

(c)           no authorization, approval, consent, waiver or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required for the due execution, delivery and performance by any Transaction
Party of this Amendment;

 

(d)           this Amendment has been duly authorized by all necessary corporate
or other organizational action of each Transaction Party and has been duly
executed and delivered by each Transaction Party; and

 

(e)           this Amendment and the Master Transaction Agreement (as amended by
this Amendment) constitutes a legal, valid and binding obligation of each
Transaction Party, enforceable against each Transaction Party in accordance with
its terms.

 

Section 5.               Consent of Guarantors; Confirmation of Guarantees and
Transaction Documents.  Each Guarantor hereby consents to the execution,
delivery and performance of this Amendment and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Guarantee contained in
Article VIII of the Master Transaction Agreement and the terms and provisions of
each other Transaction Document are, and each of the same shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.

 

Section 6.               Governing Law.  This Amendment shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles.

 

Section 7.               Entire Agreement; Transaction Document.  Except to the
extent specifically modified and amended by this Amendment, the Master
Transaction Agreement shall remain in full force and effect and is hereby
ratified and confirmed.  This Amendment, the Master Transaction Agreement and
the other Transaction Documents constitute the entire agreement and
understanding among the parties and supersede all prior agreements and
understandings, whether written or oral, among the parties hereto concerning the
transactions provided herein and therein.  This Amendment is and shall be deemed
to be a Transaction Document in all respects and for all purposes.

 

Section 8.               Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 9.               Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 10.             Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

Section 11.             Legal Fees.  Counterparty and the Guarantors shall pay
promptly upon request by the Hedge Provider, all legal fees incurred by the
Hedge Provider in connection with this Amendment.

 

Section 12.             No Novation.  The parties intend that the execution and
deliver of this Amendment shall not constitute a novation of either Agreement or
any Transactions thereunder.

 

[remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

COUNTERPARTY:

 

 

 

MXENERGY INC.

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS

 

CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

HEDGE PROVIDER:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

/s/ Gonzague Bataille

 

 

Gonzague Bataille

 

 

Managing Director, Head of Commodity Markets, The Americas

 

Signature Page to Tenth Amendment to Master Transaction Agreement

 

--------------------------------------------------------------------------------